Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.    The office acknowledges the receipt of the following and placed of record in the file: Application dated 7/30/21 claimed priority of date 6/31/2020.
2.    Claims 1-17 are presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qingyin Fang (“Fang”), U.S. Patent Publication No. 2015/0035367 And Walid Nabhane (“Nabhane”), U.S. Patent Publication No. 2014/0223214.
Regarding Claims 1 and 9, Fang teaches a control method comprising:
when an electronic device is in a first operating mode (inadequate power mode) and has an abnormal situation [Para: 0011(when a power source is in an “abnormal working state” where the abnormal working stage having abnormal voltage where “abnormal voltage includes under voltage … voltage loss”, see para: 0047, i.e., an inadequate power mode)], switching the electronic device to a second operating mode [Para: 0039(normal operating mode”)], to process the abnormal situation in the second operating mode [Para: 0056(“when determining that the main power source is in an abnormal working  state .. switching subunit sends a closing signal … to the standby power source” which has normal power or required power load)]; and
when the electronic device has returned to normal, switching the electronic device to the first power source [Para: 0041(“in a case in which the channel between the second alternating current power source and the conversion unit is closed, if the second alternating current power source is in an abnormal working state and the first alternating current power source is in a normal working state, shut off the channel between the second alternating current power source and the conversion unit, and close the channel between the first alternating current power source and the conversion unit”, in other words shut off the second power source when power is at abnormal level and switch back to first power source)];
wherein power consumption and/or available system resource of the electronic device in the first operating mode are less than power consumption and/or available system resource of the electronic device in the second operating mode [Para: 0011(when a power source is in an “abnormal working state” where the abnormal working stage having abnormal voltage where the “abnormal voltage includes under voltage … voltage loss”, see para: 0047, i.e., less power than normal power mode)]. Fang does not disclose expressly when the electronic device has returned to normal, switching the electronic device to the first operating mode.
In the same field of endeavor (e.g., dynamic power mode switching in a device), Nabhane teaches an electronic device switch operating mode based on power supply [Para: 0070(“the power rail 1 may be dynamically switched between low power and normal modes of operation based on actual power demands in the system … power rail 1 may be dynamically switched back to a normal power mode …”)].
Accordingly, one of ordinary skill in the art the time of the invention was filed to have modified Fang’s teachings of when the electronic device has returned to normal, switching the electronic device to the first power source  with Nabhane’s teachings of an electronic device switch operating mode based on power supply so that Fang can achieve when the electronic device has returned to normal, switching the electronic device to the first operating mode for the purpose of dynamically switching operating mode in order to save power a battery powered or portable device in order to extend battery life.
Regarding Claim 10, Claim 10 is rejected on grounds corresponding to the reasons given above for claim 1 and Fang furthermore discloses an electronic device comprising a memory (ROM) and a processor (system CPU) configured to execute a program of a control method stored in the memory to implement a control method comprising: a communication bus configured to implement a communication connection between the processor and the memory [Para: 0096(system CPU is connected to ROM via a bus connection or a communication bus)].

4.	Claims 2-3, 8, 11-12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang and Nabhane as applied to claim 1 above (hereinafter “Fang-Nabhane”) and Chiang et al. (“Chiang”), U.S. Patent Publication No. 2019/0052355.
Regarding Claims 2 and 11, Fang-Nabhane teaches all the limitation of claim 2 as described rejecting claim 1   above.    Fang-Nabhane does not disclose expressly wherein switching the electronic device to the second operating mode, when the electronic device is in the first operating mode and has an abnormal situation, includes:
when the electronic device is in the first operating mode and a network connection is abnormal, switching the electronic device to the second operating mode, to repair the network connection in the second operating mode; or
when the electronic device is in the first operating mode and a first application running in the first operating mode is abnormal, switching the electronic device to the second operating mode, to process the first application in the second operating mode; or
 when the electronic device is in the first operating mode and a target hardware component is abnormal, switching the electronic device to the second operating mode, to process the target hardware component in the second operating mode.
In the same field of endeavor (e.g., dynamic power mode switching in a device), Chiang teaches wherein switching the electronic device to the second operating mode, when the electronic device is in the first operating mode and has an abnormal situation, includes:
when the electronic device is in the first operating mode and a network connection is abnormal, switching the electronic device to the second operating mode, to repair the network connection in the second operating mode; or
when the electronic device is in the first operating mode and a first application running in the first operating mode is abnormal, switching the electronic device to the second operating mode, to process the first application in the second operating mode [Para: 0010(“when it detects that the operating status of the application is abnormal … it controls the switching module to switch from the normal mode to a bypass mode)]; or
 when the electronic device is in the first operating mode and a target hardware component is abnormal, switching the electronic device to the second operating mode, to process the target hardware component in the second operating mode.
Accordingly, one of ordinary skill in the art the time of the invention was filed to have modified Fang-Nabhane’s teachings of wherein switching the electronic device to the second operating mode, when the electronic device is in the first operating mode and has an abnormal situation with Chiang’s teachings of when the electronic device is in the first operating mode and a first application running in the first operating mode is abnormal, switching the electronic device to the second operating mode, to process the first application in the second operating mode for the purpose of mitigating abnormal situation which in turn enhance performance of a system.
Regarding Claims 3 and 12, It is obvious to one of ordinary skill in the art in light of teachings of Fang-Nabhane and Chiang to achieve switching the electronic device to the second operating mode, when the electronic device is in the first operating mode and the network connection is abnormal, according to network status monitoring data of a second application, switching the electronic device to the second operating mode through the second application, the second application being configured to operate in the first operating mode and the second operating mode based on design choice and user requirement in order to have an efficient system.
Regarding Claims 8 and 17, Chiang teaches wherein switching the electronic device to the second operating mode, when the electronic device is in the first operating mode and the target hardware component is abnormal, includes:
when it is monitored that usage data (“when it detects that the operating status of the application is abnormal”) of the target hardware component is abnormal, switching the electronic device to the second operating mode through a sixth application, the sixth application being an application configured to monitor operation status of the target hardware component of the electronic device and to run in the first operating mode and the second operating mode [Para: 0010(“it controls the switching module to switch from the normal mode to a bypass mode”)].

5.	Claims 4, 6, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang, Nabhane and Chiang as applied to claim 3 above (hereinafter “FNC”) and further in view of Gehberger et al. (“Gehberger”), U.S. Patent Publication No. 2021/0073106. 
Regarding Claim 4, 6, 13 and 15, FNC teaches all the limitation of claim 4 and 6 as described rejecting claim 2   above. FNC does not disclose expressly wherein repairing the network connection in the second operating mode includes diagnosing and repairing the network connection of the electronic device in the second operating mode through the second application or the third application.
In the same field of endeavor (e.g., failure handling in a network environment), Gehberger teaches detecting a network connection failure [Para: 0049(when “health report” is not received by health checking entity)] and wherein repairing the network connection in a second operating mode includes diagnosing (when determine “ status information such as that the application A has not provided any health information”) and repairing the network connection of the electronic device in the second operating mode through a second application or the third application [Para: 0051(“controller 50 may use any custom method to communicate with the given application instance and check its status or modify its configuration, by way of example using a custom application program interface, API, open a network connection”)].
Accordingly, one of ordinary skill in the art the time of the invention was filed to have modified FNC’s teachings of when the electronic device is in the first operating mode and a first application running in the first operating mode is abnormal, switching the electronic device to the second operating mode, to process the first application in the second operating mode with Gehberger’s teachings of repairing the network connection in a second operating mode includes diagnosing and repairing the network connection of the electronic device in the second operating mode through a second application or the third application for the purpose of identifying fault detection network connection or in an application running in a network environment via communication and to take corrective action in timely manner in order to have optimum network functionality.
Allowable Subject Matter
6.	Claims 5, 7, 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H REHMAN whose telephone number is (571)272-1412. The examiner can normally be reached 8.00 - 5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED H REHMAN/Primary Examiner, Art Unit 2187